I concur in the result of the prevailing opinion. After setting out the facts in the case and referring to some of the lower court's findings, the conclusion is reached that the lower court's allowance is inadequate. I agree that the allowance fixed by this Supreme Court is an equitable one and should be the ultimate decision of the case; but I wonder if, under the circumstances of this case, we are concerned with the conclusion reached by the lower court? Let me illustrate:
Step for the moment away from the courts. Three friends are standing upon a corner. John asks Fred: "What is your opinion of the height of that building over there?" Fred answers: "Two hundred feet." John turns to William and asks: "Is Fred's opinion a reasonable one?" Mind you, he does not ask William for the latter's opinion of the height of the building. William hesitates to answer. He is drawn between two desires: One to answer, "No," because in his opinion the building is 195 feet high; the other to answer, "Yes," because, though his own opinion is different from Fred's the latter's is not so obviously far afield of the fact that there is little likelihood of reasonable men generally *Page 253 
agreeing with him. William is fair in the matter and finally answers, "Yes."
That we may have a picture of the building in our mind's eye, let us assume that by actual measurement it is 198 feet high. Suppose Fred's answer had been 10 feet. Obviously there would have been something wrong — possibly bad eyesight or an inability to judge heights — maybe some other cause. William would very promptly have answered, "No."
Return now to a case in court. Assume it to be in divorce. The litigants ask the lower court: "What is a reasonable sum to allow the wife under these facts?" Assume "these facts" to be: The wife has no income or property; the husband has no property but earns $100 per month. The lower court answers: "$35.00 per month." The litigants turn to the Supreme Court and ask: "Is the lower court's allowance a reasonable one?" Suppose the Supreme Court, had it been sitting as the trial judge in the case, would have concluded that $30 per month, or $40 per month, was a reasonable allowance — does such fact justify an answer of "No" to the question asked? Remember, the Supreme Court is reviewing a lower court's decision, it is not being asked its opinion as if it were hearing the trial of the case initially. Should not the Supreme Court do as did William — reason it out as did he? Suppose the lower court's answer had been $95 per month. Does this not compare with the 10-foot estimate of the 198-foot building?
But what about these principles which have been so frequently laid down by this Supreme Court as governing the review of equity cases on appeal? They are in effect this: In an equity case where the findings are based upon conflicting evidence the lower court's findings must stand unless the Supreme Court is of the opinion that those findings are against the clear preponderance of the evidence; also, a review of an equity case is analogous to a trial de novo on the record giving due allowance to the fact that the lower court had better opportunity to observe the demeanor of the witnesses and determine their credibility and the weight to *Page 254 
be given their testimony. Are these principles in conflict with what has been stated above about "reasonableness"? Let's look into this question a moment.
The assumption was made that the three friends were standing where they could see the building; the assumption was made that the financial status of the parties in the divorce case was as set out. Suppose Fred was requested to give his estimate upon a building he could not see, but which was described to him. We all know that the trial judge does not live the lives of the parties, so his determination of what their financial status is must be from testimony given him by the witnesses. If Fred gets the wrong idea of the building in mind we should, of course, expect that his estimate would be erroneous barring mere coincidence. The same is true of the trial judge's conclusion as to a reasonable allowance. In the court case the trial judge is required to describe the "building" upon which he bases his "estimate": This "description" we find in his findings of fact upon matters testified to by the witnesses. To determine whether or not he has the right "building" in mind we examine the "description" (record) given him. If he finds with the preponderance of the evidence, we say in effect that he has the right "building" in mind. If it be a question of which of two witnesses shall be believed, we bow to his superior opportunities for determining where the truth lies. Thus do we have the preponderance of the evidence rule — the analogy to the trial de novo on the record — the due consideration of the personal contact with the witnesses. And yet, notwithstanding the application of these oft applied rules — nothwithstanding he has the right "building" in mind, he may make an erroneous "estimate," not because of something we may see in the record, but because of a failure to exercise proper judgment, a misapplication of existing facts found to be true.
"Reasonable" does not imply comparison with one particular opinion. We may not set up our own opinion as the ideal and determine the error of another by his departure *Page 255 
from that ideal. We should conceive the limitations of the variance in opinions of reasonable men generally upon the subject, and then ascertain whether the opinion in question is within or without those limitations. When a conclusion is so obviously far afield of the fact that there is little likelihood of reasonable men generally agreeing with it, in all fairness it should be deemed without those limitations.
In the prevailing opinion of the case at bar — the Sipherd Case — the lower court's allowance is said to be inadequate by reason of certain findings of fact, which are set out and some of which go more to the granting of the divorce than the question of alimony. The inference is that the error lies in a faulty conclusion from proper premises, rather than faulty premises. I disagree with this. There are several blanks in the findings, such as the amount of the automobile expense, and the amount of the indebtedness for furniture. Certain items of income and expense are not mentioned. By this I do not mean to say that the findings must include evidentiary facts — not at all; but as worded, they do not inform us whether or not these items received consideration in the amounts shown by the evidence. Thus we cannot say that the lower court had the right "building" in mind. In fact, if the findings are incomplete and not merely against the preponderance of the evidence, we cannot say what "building" the lower court had in mind — right or wrong. Under such circumstances the conclusion of the lower court is immaterial. Thus the appellate court is forced to indicate what the findings shall be and arrive at its own conclusion in the matter.
Finally, why all this distinction? Simply this: If adhered to, many cases that now appear confusing by reason of the small margin of change between the allowance of the lower court and that of the appellate court are clarified by showing that the error committed by the lower court was not an erroneous conclusion from proper premises, but a conclusion, in reality, upon improper premises (see Dahlberg v. Dahlberg, 77 Utah 157,292 P. 214) — the proximity of the *Page 256 
appellate court's allowance to that of the lower court under such latter circumstances is immaterial; but that proximity in cases where the lower court's premises are found to be correct, is indicative of either one of two things: A failure on the part of the appellate court to correct an unreasonable conclusion, even though they change it some — such as raising alimony from $10 per month to $20 per month, which, if the $10 is unreasonable, the correction does not seem to remedy much; or a change in the amount of alimony without regard to error in the lower court just because the appellate court desires to do so. Both alternatives are error on the part of the Supreme Court.
MOFFAT, J., did not participate herein.